Case 2:21-cv-14324-KMM Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  FELICIA DAVIS,                                      CASE NO:

          Plaintiff,

  v.

  TORONTO-DOMINION BANK,

          Defendant.
                                                  /


                           NOTICE OF AND PETITION FOR REMOVAL

         Defendant, TORONTO-DOMINION BANK (collectively, “Defendant”), through its

 undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby removes this

 action currently pending in the Circuit Court for the Nineteenth Judicial Circuit in and for St. Lucie

 County, Florida, to the United States District Court for the Southern District of Florida. The

 removal of this action is based upon the following:

         1.         On or about June 29, 2021, Plaintiff filed a Complaint in the Circuit Court in and

 for the Nineteenth Judicial Circuit, captioned as Felicia Davis v. Toronto-Dominion Bank, Case

 No. 562021CA001234 (the “State Action”). Plaintiff, however, did not notify or serve Defendant

 with the State Action complaint. Rather, one of Defendant’s outside counsel e-mailed a copy of

 the State Action complaint on July 12, 2021. This constituted Defendant’s first notice of the State

 Action for purposes of removing the State Action to this Court.

         2.         A true and correct copy of the record and all filings in the State Court Action is

 attached together hereto as Exhibit “A” and incorporated herein by reference pursuant to Federal

 Rule of Civil Procedure 10(c). No other process, pleadings or orders have been served upon

 Defendant.




 LEGAL\53531146\1
Case 2:21-cv-14324-KMM Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 4




         3.         Plaintiff’s one-count Complaint seeks damages for alleged violations of Title VII

 of the Civil Rights Act of 1964 (“Title VII”). [See Complaint, ¶¶ 37-45.]

         4.         Any civil case filed in a state court may be removed by a defendant to federal court

 if the case could have been brought originally in federal court. 28 U.S.C. § 1441(a); see, e.g.,

 Lawson v. Garcia-Lawson, 398 Fed. Appx. 572, 572-73 (11th Cir. 2010); Cogdell v. Wyeth,

 366 F.3d 1245, 1248 (11th Cir. 2004); Joseph v. Nichell's Caribbean Cuisine, Inc., 862 F. Supp.

 2d 1309, 1311 (S.D. Fla. 2012).

         5.         Under federal question jurisdiction, the United States District Courts “have original

 jurisdiction over all civil actions arising under the Constitution, treaties or laws of the United

 States.” See 28 U.S.C. § 1331. Because Plaintiff brings claims arising under Title VII, district

 courts have original jurisdiction pursuant to 28 U.S.C. § 1331. See Kennedy v. Bell South Tele.,

 Inc. (AT&T), 56 F. Appx. 81 (11th Cir. 2013) (explaining that the court has federal question

 jurisdiction over a claim arising under Title VII). Therefore, this Court has federal question

 jurisdiction over Plaintiff’s Complaint.

         6.         This Notice of and Petition for Removal is filed within thirty (30) days after the

 date on which Defendant first received notice of the State Action. See 28 U.S.C. § 1446(b).

 Defendant has not yet filed any responsive pleading in this matter.

         7.         For the reasons stated above, this action is removable to this Court pursuant to the

 provisions of 28 U.S.C. §§ 1441 and 1367.

         8.         Defendant has, simultaneously with the filing of this Notice of and Petition for

 Removal, giving written notice of the filing to Plaintiff as required by 28 U.S.C. § 1446(d).

         9.         A copy of this Notice of and Petition for Removal has simultaneously been filed

 with the Clerk of the Circuit Court of the Nineteenth Judicial Circuit in and for St. Lucie County,

 Florida, as required by 28 U.S.C. § 1446(d).

         10.        Venue is proper in the Southern District of Florida in that the State Court action is

 pending within the jurisdictional confines of this district.


                                                      2
 LEGAL\53531146\1
Case 2:21-cv-14324-KMM Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 4




         WHEREFORE, Defendant hereby removes this case to the United States District Court

 for the Southern District of Florida.

 Date: August 10, 2021                          Respectfully submitted,

                                                /s/ Susan N. Eisenberg
                                                Susan N. Eisenberg
                                                Florida Bar No. 600393
                                                seisenberg@cozen.com
                                                Arielle S. Eisenberg
                                                Florida Bar No. 0111467
                                                aeisenberg@cozen.com
                                                Cozen O’Connor
                                                200 S. Biscayne Blvd.
                                                Suite 3000
                                                Miami, FL 33131
                                                Telephone: (305) 704-5941
                                                Facsimile: (305) 704-5955


                                  CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on August 10, 2021, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system. I also certify that the foregoing document is

 being served this day on all counsel of record identified on the attached Service List in the manner

 specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

 other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                /s/ Susan N. Eisenberg
                                                Susan N. Eisenberg




                                                   3
 LEGAL\53531146\1
Case 2:21-cv-14324-KMM Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 4




                                       SERVICE LIST

                           Felicia Davis v. Toronto-Dominion Bank

                                 United States District Court
                                 Southern District of Florida

                                          Case No.:


   Derek Lewis, Esq.
   dvlesq@gmail.com
   DEREK LEWIS, P.A.
   P.O. BOX 1152
   Ft. Pierce, FL 34954
   Telephone: (954) 696-6195
   Attorney for Plaintiff

   Served via CM/ECF

   Susan N. Eisenberg, Esq.
   seisenberg@cozen.com
   Arielle S. Eisenberg, Esq.
   aeisenberg@cozen.com
   Cozen O’Connor
   200 S. Biscayne Blvd., Suite 3000
   Miami, FL 33131
   Telephone: (305) 704-5941
   Facsimile: (305) 704-5955
   Attorneys for Defendant

   Served via CM/ECF




                                              4
 LEGAL\53531146\1
